DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I (which corresponds to claims 1-9) in the reply filed on 04/17/2022 is acknowledged.

Claim Objections
Claims 1, 3-4, and 7 are objected to because of the following informalities:
In claim 1, the term "MCU single chip microcomputers" and “acousto-optic alarms” should be "MCU single chip microcomputer" and “acousto-optic alarm” (emphasis added) due to spelling error and also instant fig.1 appears to show a diagram of a single MCU and single acousto-optic alarm module. 
In claim 1, the term "433M signal transmission modules" should be "433 Mhz transmission module" (emphasis added) due to spelling error and also instant fig.1 appears to show a diagram of a single 433 Mhz signal transmission module.
In claim 3, the term "a first filtration module (317)" in line 4 should be "a first filtration module (371)" (emphasis added) since the term "a first filtration module" is referenced as (371) shown in fig.2.
In claim 4, the term "a gas inlet" in line 4 should be "the gas inlet" (emphasis added) since the term "a gas inlet" already recited in claim 2.
In claim 4, the term "in this cavity" in line 13 should be "in the cavity" (emphasis added) to be consistent with term “cavity” recited in claim 3.
In claim 4, the term "the size" in line 14 should be "size" (emphasis added) the claim languages “the size” appear for the first time, however, read as though they have already been recited.
In claim 7, the term "the drain" and “the source” in lines 29-30 should be "drain" and “source” (emphasis added) the claim languages “the drain” and “the source” appear for the first time, however, read as though they have already been recited.
In claim 7, the term "the drain" and “the source” in lines 47 and 49 should be "drain" and “source” (emphasis added) the claim languages “the drain” and “the source” appear for the first time, however, read as though they have already been recited.
In claim 7, the term "the grid" in lines 30 and 51 should be "gate" (emphasis added) due to spelling error. Note that MOS transistor includes source, drain, and gate (not grid).

Drawings
The drawings are objected to because fig.1 and fig.13 are blurred. Fig.1 and fig.13 of the US PGPUB 2020/0400632 and the originally filed drawings of fig.1 and fig.13 are not readable. “433M signal transmission module” shown in box 13 of fig.1 should be “433 Mhz signal transmission module” due to spelling error.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Specification
The disclosure is objected to because of the following informalities: 
	Para.0008 of the instant specification states “MCU single chip microcomputers” and “acousto-optic alarms” and “433M signal transmission modules”. However, instant fig.1 appears to show a diagram of a single MCU and single acousto-optic alarm module and single 433 Mhz signal transmission module. Hence, “MCU single chip microcomputers” and “acousto-optic alarms” and “433M signal transmission modules” should be read as “MCU single chip microcomputer” and “acousto-optic alarm” and “433 Mhz signal transmission module” respectively.

	Para.0029 of the instant specification states “grid”. However, MOS transistor includes source, drain, and gate (not grid).

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claim 1, the phrase "high-performance" of claim 1 render the claim indefinite because it is unclear what exactly constitute “high-performance”. Is lithium battery package last continuously for 3 years considered to be “high-performance”? Is lithium battery package last continuously for 10 years considered to be “high-performance”?

As to claims 2-9, claims 2-9 are also rejected because of their dependence on the rejected claim 1.

Regarding claims 2 and 4, the phrase "rough filtration module" of claims 2 and 4 render the claims indefinite because it is unclear what exactly constitute “rough”. What material and/or composition and/or configuration of filtration module make the filtration module rough/rugged? 20% of filtration module is rubber that make the filtration module to be rough?

As to claim 2, claim 2 recites “sintered PP fiber filtration core” render the claim indefinite because it is unclear what exactly constitute “PP”. Does “PP” stand for “polypropylene”? Does “PP” stand for “polyphenylene”? 

As to claims 3-9, claims 3-9 are also rejected because of their dependence on the rejected claim 2.

As to claims 2 and 4, the phrase "fine particles" of claims 2 and 4 render the claims indefinite because it is unclear what exactly constitute “fine”. Is 100 nm particles considered to be “fine particles”? Is 1 nm particles considered to be “fine particles”? 

As to claim 9, term “large perturbance amplitude” in claim 9 render the claim indefinite because it is unclear what exactly constitute “large perturbance amplitude”. Is 5V considered to be “large perturbance amplitude”? Is 1V considered to be “large perturbance amplitude”?

As to claim 9, term “small perturbance amplitude” in claim 9 render the claim indefinite because it is unclear what exactly constitute “small perturbance amplitude”. Is 5V considered to be “small perturbance amplitude”? Is 1V considered to be “small perturbance amplitude”?

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Holdcroft – US 20190086378 (hereinafter “Ho”) and further in view of Huynh – US 20150323510 (hereinafter “Hu”), Tzeng – US 20100195669, Ying – CN 105716932, Yu – CN 206311540, and Li - CN 201382920, and further in further view of Jun – CN 103914023. 

	As to claim 1, Ho teaches a multi-component gas detector 600 (fig.6A-6C and [0076]: a gas detector 600), comprising a gas detector body ([0076-0077]: housing 602 and cover 604 and main housing 602 correspond to “detector body”); sampling connector 620 disposed in the gas detector body for sampling a to-be-detected gas (fig.6B: filter 620 corresponds to “sampling connector” since filter 620 filter out gas sample before the sample is introduced to sensor 630).
	Ho does not explicitly teach a wide-concentration multi-component hazardous gas detector, comprising a gas detector body, a gas diluting and sampling connector (3) disposed in the gas detector body for diluting the concentration of a to-be-detected gas to enlarge the gas concentration detection range to avoid the poisoning and failure of a sensor, a sensor integrated module (2) inserted on the gas detector body and in pipeline connection with the gas diluting and sampling connector (3) for integrating multiple electrochemical sensors (1) that do not form inter-crosstalk to detect gases, ADC circuits (4) disposed in the gas detector body, having the same quantity as that of the electrochemical sensors (1) and respectively connected with the sensor integrated module (2), MCU single chip microcomputers (5) disposed in the gas detector body and respectively connected with the ADC circuits (4) through SPI (serial peripheral interface) buses, acousto-optic alarms (6) disposed on the gas detector body and respectively connected with the MCU single chip microcomputers (5), a 4-button keyboard module (7), an LED display module (8), an SD card data memory module (9) disposed in the gas detector body and exchanging data with the MCU single chip microcomputers (5), a high-performance lithium battery pack (11) disposed in the gas detector body and connected with the MCU single chip microcomputers through the power supply control and electric quantity display module (10), and a remote command platform signal collection terminal (14); a small evacuation pump (12) connected with the MCU single chip microcomputers is disposed on a pipeline where the gas diluting and sampling connector (3) is connected with the sensor integrated module (2), the MCU single chip microcomputer (5) is in wireless connection with the remote command platform signal collection terminal (14) through 433M signal transmission modules (13), and the MCU single chip microcomputers (5) are connected with the sensor integrated module (2).
	Second embodiment of Ho teaches gas detectors comprise a LED display module ([0031]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify gas detector 600 of Ho with second embodiment of Ho to include an LED display module, for communicating sensed information to a user ([0031]).
	Modified Ho does not explicitly teach a wide-concentration multi-component hazardous gas detector, comprising a gas detector body, a gas diluting and sampling connector (3) disposed in the gas detector body for diluting the concentration of a to-be-detected gas to enlarge the gas concentration detection range to avoid the poisoning and failure of a sensor, a sensor integrated module (2) inserted on the gas detector body and in pipeline connection with the gas diluting and sampling connector (3) for integrating multiple electrochemical sensors (1) that do not form inter-crosstalk to detect gases, ADC circuits (4) disposed in the gas detector body, having the same quantity as that of the electrochemical sensors (1) and respectively connected with the sensor integrated module (2), MCU single chip microcomputers (5) disposed in the gas detector body and respectively connected with the ADC circuits (4) through SPI (serial peripheral interface) buses, acousto-optic alarms (6) disposed on the gas detector body and respectively connected with the MCU single chip microcomputers (5), a 4-button keyboard module (7), an SD card data memory module (9) disposed in the gas detector body and exchanging data with the MCU single chip microcomputers (5), a high-performance lithium battery pack (11) disposed in the gas detector body and connected with the MCU single chip microcomputers through the power supply control and electric quantity display module (10), and a remote command platform signal collection terminal (14); a small evacuation pump (12) connected with the MCU single chip microcomputers is disposed on a pipeline where the gas diluting and sampling connector (3) is connected with the sensor integrated module (2), the MCU single chip microcomputer (5) is in wireless connection with the remote command platform signal collection terminal (14) through 433M signal transmission modules (13), and the MCU single chip microcomputers (5) are connected with the sensor integrated module (2).
Third embodiment of Ho teaches gas detector comprises one or more buttons ([0060]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify gas detector 600 of modified Ho with third embodiment of Ho to include a 4-button keyboard module, for receiving inputs from a user and allow the user to control certain functions of the gas detector ([0060]).
	Modified Ho does not explicitly teach a wide-concentration multi-component hazardous gas detector, comprising a gas detector body, a gas diluting and sampling connector (3) disposed in the gas detector body for diluting the concentration of a to-be-detected gas to enlarge the gas concentration detection range to avoid the poisoning and failure of a sensor, a sensor integrated module (2) inserted on the gas detector body and in pipeline connection with the gas diluting and sampling connector (3) for integrating multiple electrochemical sensors (1) that do not form inter-crosstalk to detect gases, ADC circuits (4) disposed in the gas detector body, having the same quantity as that of the electrochemical sensors (1) and respectively connected with the sensor integrated module (2), MCU single chip microcomputers (5) disposed in the gas detector body and respectively connected with the ADC circuits (4) through SPI (serial peripheral interface) buses, acousto-optic alarms (6) disposed on the gas detector body and respectively connected with the MCU single chip microcomputers (5), an SD card data memory module (9) disposed in the gas detector body and exchanging data with the MCU single chip microcomputers (5), a high-performance lithium battery pack (11) disposed in the gas detector body and connected with the MCU single chip microcomputers through the power supply control and electric quantity display module (10), and a remote command platform signal collection terminal (14); a small evacuation pump (12) connected with the MCU single chip microcomputers is disposed on a pipeline where the gas diluting and sampling connector (3) is connected with the sensor integrated module (2), the MCU single chip microcomputer (5) is in wireless connection with the remote command platform signal collection terminal (14) through 433M signal transmission modules (13), and the MCU single chip microcomputers (5) are connected with the sensor integrated module (2).
	Hu teaches a sensor integrated circuit/module 1 for integrating multiple gas sensors using a microcontroller, wherein the sensor integrated circuit/module also comprises an ADC 5 ([0019] and abstract); the integrated circuit and sensor array are encapsulated in an integrated circuit package ([0006]), wherein sensor signals from gas sensors are coupled to an ADC via a multiplexer ([0022]); the integrated circuit is subjected/exposed to different gas concentrations (or wide-concentration) ([0008]); 
	Since Ho further teaches that gas detector devices are typically used in environments containing, of having the potential to contain, harmful gases ([0004]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify gas detector 600 of modified Ho with teachings of Hu to include a wide-concentration multi-component hazardous gas detector; a sensor integrated module inserted on the gas detector body for integrating multiple gas sensors and an ADC; MCU single chip microcomputer disposed in the gas detector body, and the MCU single chip microcomputer are connected with the sensor integrated module, to provide an integrated circuit that senses concentrations of various gasses in the air ([0002]).
	Modified Ho does not explicitly teach a gas diluting and sampling connector (3) disposed in the gas detector body for diluting the concentration of a to-be-detected gas to enlarge the gas concentration detection range to avoid the poisoning and failure of a sensor, a sensor integrated module (2) inserted on the gas detector body and in pipeline connection with the gas diluting and sampling connector (3) for integrating multiple electrochemical sensors (1) that do not form inter-crosstalk to detect gases, ADC circuits (4) disposed in the gas detector body, having the same quantity as that of the electrochemical sensors (1) and respectively connected with the sensor integrated module (2), MCU single chip microcomputers respectively connected with the ADC circuits (4) through SPI (serial peripheral interface) buses, acousto-optic alarms (6) disposed on the gas detector body and respectively connected with the MCU single chip microcomputers (5), an SD card data memory module (9) disposed in the gas detector body and exchanging data with the MCU single chip microcomputers (5), a high-performance lithium battery pack (11) disposed in the gas detector body and connected with the MCU single chip microcomputers through the power supply control and electric quantity display module (10), and a remote command platform signal collection terminal (14); a small evacuation pump (12) connected with the MCU single chip microcomputers is disposed on a pipeline where the gas diluting and sampling connector (3) is connected with the sensor integrated module (2), the MCU single chip microcomputer (5) is in wireless connection with the remote command platform signal collection terminal (14) through 433M signal transmission modules (13).
Tzeng teaches a concept of each of multiple ADCs is dedicated to each of multiple input signals respectively; multiple-channel input signals are quantized using multiple ADCs (fig.6, [0048]); signals S1 to Sn inputted into the system originate from multiple sensors ([0030]). 
Since Tzeng further teaches that multi-channel systems include gas sensor arrays where multiple sensor outputs are processed by a single integrated circuit in industrial and medical applications falls under the category of a multi-channel system. Moreover, the emerging trend of miniature sensor arrays, which micro-electro-mechanical systems (MEMS) technology has enabled, is fueling the growing importance of low power, small form factor multi-channel integrated circuits ([0005]) and since it is known in the integrated circuit art to have a microprocessor/microcontroller MCU with built in ADC and multiple SPI buses (as evident in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify gas detector 600 of modified Ho with teachings of Tzeng to include ADC circuits disposed in the gas detector body, having the same quantity as that of the gas sensors and respectively connected with the sensor integrated module; MCU single chip microcomputer disposed in the gas detector body and respectively connected with the ADC circuits through SPI (serial peripheral interface) buses. This architecture relaxes speed requirements of quantization process and for retaining data compression advantages ([0048]), and to significantly reduce power consumption of such systems; permits architects to fabricate MC integrated circuits with ultra low power consumption and small chip area, where conventional architectures could not (abstract). 
Since Tzeng teaches that multiple channels that use CDM (code division multiplexing) ([0048]), and since it is known in the integrated circuit art that having multiple channels that use CDM to avoid cross talk interference (as evident in the conclusion), it also would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify gas detector 600 of modified Ho with teachings of Tzeng to include a sensor integrated module for integrating multiple gas sensors that do not form inter-crosstalk to detect gases because function of multi-channel system using multi-channel input signals coupled with multiple ADCs is to avoid crosstalk between channel digital signals output by multiple channel ADC, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. because function of multi-channel system using multi-channel input signals coupled with multiple ADCs is to avoid crosstalk between channel digital signals output by multiple channel ADC) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Ho does not explicitly teach a gas diluting and sampling connector (3) disposed in the gas detector body for diluting the concentration of a to-be-detected gas to enlarge the gas concentration detection range to avoid the poisoning and failure of a sensor, a sensor integrated module (2) inserted on the gas detector body and in pipeline connection with the gas diluting and sampling connector (3) for integrating multiple electrochemical sensors; acousto-optic alarms (6) disposed on the gas detector body and respectively connected with the MCU single chip microcomputers (5), an SD card data memory module (9) disposed in the gas detector body and exchanging data with the MCU single chip microcomputers (5), a high-performance lithium battery pack (11) disposed in the gas detector body and connected with the MCU single chip microcomputers through the power supply control and electric quantity display module (10), and a remote command platform signal collection terminal (14); a small evacuation pump (12) connected with the MCU single chip microcomputers is disposed on a pipeline where the gas diluting and sampling connector (3) is connected with the sensor integrated module (2), the MCU single chip microcomputer (5) is in wireless connection with the remote command platform signal collection terminal (14) through 433M signal transmission modules (13), and the MCU single chip microcomputers (5) are connected with the sensor integrated module (2).
Ying teaches a concept of: a need of diluting a high concentration measured gas to a low concentration gas in a dilution gas path due to high sensitivity of electrochemical gas sensor; if the concentration is too high, the electrochemical gas sensor will be saturated or poisoned, resulting in no response or too long response time of the instrument ([0005-0009]).
	Since Ho teaches sampling connector disposed in the gas detector body for sampling a to-be-detected gas (as reasons stated above) and since it is known in the art to utilize a pump to pull gaseous sample to sensor for analysis (as evident in the conclusion session), it also would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify sampling connector of gas detector 600 of modified Ho with teachings of Ying to include a wide-concentration multi-component hazardous gas detector, comprising a gas detector body, a gas diluting and sampling connector disposed in the gas detector body for diluting the concentration of a to-be-detected gas to enlarge the gas concentration detection range to avoid the poisoning and failure of a sensor, a sensor integrated module inserted on the gas detector body and in pipeline connection with the gas diluting and sampling connector for integrating multiple electrochemical sensors that do not form inter-crosstalk to detect gases, ADC circuits disposed in the gas detector body, having the same quantity as that of the electrochemical sensors; a small evacuation pump connected with the MCU single chip microcomputers is disposed on a pipeline where the gas diluting and sampling connector is connected with the sensor integrated module, to ensure that the sensor will not be saturated or poisoned ([0005]) and to pull diluted gaseous sample to sensor for analysis, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to ensure that the sensor will not be saturated or poisoned and to pull diluted gaseous sample to sensor for analysis) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	Modified Ho does not explicitly teach acousto-optic alarms (6) disposed on the gas detector body and respectively connected with the MCU single chip microcomputers (5), an SD card data memory module (9) disposed in the gas detector body and exchanging data with the MCU single chip microcomputers (5), a high-performance lithium battery pack (11) disposed in the gas detector body and connected with the MCU single chip microcomputers through the power supply control and electric quantity display module (10), and a remote command platform signal collection terminal (14); the MCU single chip microcomputer (5) is in wireless connection with the remote command platform signal collection terminal (14) through 433M signal transmission modules (13), and the MCU single chip microcomputers (5) are connected with the sensor integrated module (2).
Yu teaches a concept of: gas detector system device automatically alarm and issue an audible and visual alarm signal (or acousto-optic alarm signal) ([0036]); storage unit of the gas detector system device use an SD card ([0033]).
It also would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify gas detector 600 of modified Ho with teachings of Yu to include acousto-optic alarms disposed on the gas detector body and respectively connected with the MCU single chip microcomputers; an SD card data memory module disposed in the gas detector body and exchanging data with the MCU single chip microcomputers, for sending out an audible and visual alarm signal to remind user that the measured gas concentration exceeds the standard and to read and write files in its SD card as needed ([0033-0034]).
	Modified Ho does not explicitly teach a lithium battery pack (11) disposed in the gas detector body and connected with the MCU single chip microcomputers through the power supply control and electric quantity display module (10), and a remote command platform signal collection terminal (14); the MCU single chip microcomputer (5) is in wireless connection with the remote command platform signal collection terminal (14) through 433M signal transmission modules (13), and the MCU single chip microcomputers (5) are connected with the sensor integrated module (2).
	Li teaches gas measuring device comprises lithium battery is used as power source, battery power information is displayed on liquid crystal display module ([0038-0041]); gas measuring device also comprises lithium battery voltage regulator module 18 ([0029]).
It also would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify gas detector 600 of modified Ho with teachings of Li to include a lithium battery pack disposed in the gas detector body and connected with the MCU single chip microcomputers through the power supply control and electric quantity display module, to control/regulate power to all other modules in gas measuring device that need power supply ([0037]).
	Li also teaches wireless communication module 15 is used to perform wireless communication between microprocessor module 12 and external device ([0025]: external device corresponds to “a remote command platform signal collection terminal”).
It also would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify gas detector 600 of modified Ho with teachings of Li to include wireless communication module; a remote command platform signal collection terminal; the MCU single chip microcomputer is in wireless connection with the remote command platform signal collection terminal, for providing great convenience in transmitting recorded data or alarm to external device ([0025]).
Modified Ho does not explicitly teach 433M signal transmission modules.
	Jun teaches security sensors adopt ISM industrial frequency band with frequency being 433 Mhz and the transmission distance being within range of 300 m so that the distance does not cause interference on surrounding environments (abstract), wherein security sensors include gas sensors ([0023]).
	It also would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify wireless communication module of gas detector 600 of modified Ho with teachings of Li to include the MCU single chip microcomputer is in wireless connection with the remote command platform signal collection terminal through 433 Mhz signal transmission module, to adopt ISM industrial frequency band with frequency being 433 Mhz and the transmission distance being within range of 300 m so that the distance does not cause interference on surrounding environments for wireless short-distance communication technology suitable for home use (0014).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable once all 112 issues, claim objections, drawing objections, and specification objections are corrected and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Instant claim 2 includes a second porous barrier (310) disposed at the lower side of the inside of the shell (32) and used for conducting the sampling gas and the clean air, and the gas outlet (314) is connected with the sensor integrated module (2) through a pipeline; a cavity formed by the front cover (31) and the first porous barrier (36) is provided with a rough filtration module (315), which is a sintered PP fiber filtration core, for filtering dust and oil particles in a sampling gas, a pressure spring (35) is disposed between the front cover (31) and the first porous barrier (36), and the pressure spring (35) is located in a gap formed between the pressure module (315) and the inner side wall of the shell (32), in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 3-9 are objected based on their dependency on claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20110172504, which teaches a microprocessor/microcontroller MCU with built in ADC and multiple SPI buses ([0034]).

Applicant is invited to review US 20150295705, which teaches multiple channels that use frequency division multiplexing and/or code division multiplexing, for example, to avoid cross talk interference ([0040]). 

Applicant is invited to review US 20070269346, which teaches utilize a pump to pull gaseous sample to sensor for analysis ([0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861